

SEVENTH BUSINESS FINANCING MODIFICATION AGREEMENT
This Seventh Business Financing Modification Agreement (“Business Financing
Modification Agreement”) is entered into as of December 9, 2016, by and between
WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”) INUVO, INC., a Nevada
corporation (“Parent”), BABYTOBEE, LLC, a New York limited liability company
(“Babytobee”), KOWABUNGA MARKETING, INC., a Michigan corporation (“Kowabunga”),
VERTRO, INC., a Delaware corporation (“Vertro”), and ALOT, INC., a Delaware
corporation (“A LOT” and together with Parent, Babytobee, Kowabunga and Vertro,
each a “Borrower” and collectively, “Borrowers”).
1.DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated March 1, 2012, by
and between Borrowers and Lender, as may be amended from time to time, including
by that certain First Business Financing Modification Agreement dated as of June
29, 2012, that certain Second Business Financing Modification Agreement dated as
of October 11, 2012, that certain Business Financing Modification Agreement
dated March 8, 2013, that certain Third Business Financing Modification
Agreement dated as of March 29, 2013, that certain Fourth Business Financing
Modification Agreement dated as of March 6, 2014, that certain Fifth Business
Financing Modification Agreement dated as of September 20, 2014 and that certain
Sixth Business Financing Modification Agreement dated as of September 27, 2016
(collectively, the “Business Financing Agreement”). Capitalized terms used
without definition herein shall have the meanings assigned to them in the
Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrowers to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrowers in favor of Lender shall be referred to as the
“Existing Documents.”
2.    DESCRIPTION OF CHANGE IN TERMS.
A.    Modifications to Business Financing Agreement:
i)    The defined term “Permitted Investment” set forth in Section 12.1 of the
Business Financing Agreement hereby is amended and restated in its entirety to
read as follows:
““Permitted Investments” are:
(a)    Investments existing on the date hereof and disclosed to Lender in
writing;
(b)    Investments consisting of deposit accounts in which Lender has a
perfected security interest;




--------------------------------------------------------------------------------




(c)    an Investment by Borrowers consisting of the repurchase by Borrowers of
up to $500,000 in the aggregate of Inuvo, Inc.’s common stock during the period
beginning on December 1, 2016 and ending on November 30, 2017; and
(c)    Investments of one Borrower in another Borrower.
3.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.
4.    NO DEFENSES OF BORROWERS/GENERAL RELEASE. Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
the Indebtedness. Each Borrower (each, a “Releasing Party”) acknowledges that
Lender would not enter into this Business Financing Modification Agreement
without Releasing Party’s assurance that it has no claims against Lender or any
of Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification Agreement, each
Releasing Party releases Lender, and each of Lender’s and entity’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Lender of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Agreement or the
transactions contemplated thereby. Releasing Party waives the provisions of
California Civil Code section 1542, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Business
Financing Agreement, and/or Lender’s actions to exercise any remedy available
under the Business Financing Agreement or otherwise.
5.    CONTINUING VALIDITY. Each Borrower understands and agrees that in
modifying the existing Indebtedness, Lender is relying upon such Borrower’s
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Business Financing
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Business Financing Modification Agreement in no
way shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of




--------------------------------------------------------------------------------




Lender and Borrowers to retain as liable parties all makers and endorsers of
Existing Documents, unless the party is expressly released by Lender in writing.
No maker, endorser, or guarantor will be released by virtue of this Business
Financing Modification Agreement. The terms of this paragraph apply not only to
this Business Financing Modification Agreement, but also to any subsequent
Business Financing modification agreements.
6.    CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon (i) payment by Borrowers of all legal fees and
expenses in connection with this Business Financing Modification Agreement, and
(ii) delivery by each Borrower of updated Corporate Resolutions to Borrow.
7.    NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.
8.    COUNTERSIGNATURE. This Business Financing Modification Agreement shall
become effective only when executed by Lender and each Borrower.
[Balance of Page Intentionally Left Blank]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrowers and Lender have executed this Business Financing
Modification Agreement on the day and year above written.
BORROWERS:
 
LENDER:
INUVO, INC.
 
WESTERN ALLIANCE BANK, an Arizona corporation
By:    
 
By:    
Name:    
 
Name
Title:    
 
Title:    
BABYTOBEE, LLC
 
 
By:    
 
 
Name:    
 
 
Title:    
 
 
KOWABUNGA MARKETING, INC.
 
 
By:    
 
 
Name:    
 
 
Title:    
 
 
VERTRO, INC.
 
 
By:    
 
 
Name:    
 
 
Title:    
 
 
ALOT, INC.
 
 
By:    
 
 
Name:    
 
 
Title:    
 
 





[Signature Page to Seventh Business Financing Modification Agreement]